
	

113 S1390 IS: Regulatory Improvement Act of 2013
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1390
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. King (for himself
			 and Mr. Blunt) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish an independent advisory committee to review
		  certain regulations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Regulatory Improvement Act of
			 2013.
		2.DefinitionsIn this Act—
			(1)the term Commission means the
			 Regulatory Improvement Commission established under section 3;
			(2)the term
			 commission bill means a bill consisting of the proposed
			 legislative language of the Commission recommended under section 4(f)(2)(C) and
			 introduced under section 4(g)(1); and
			(3)the term
			 covered regulation means a regulation that—
				(A)has been
			 finalized not later than 10 years before the date on which the Commission is
			 established; and
				(B)has not been
			 amended after being finalized.
				3.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established in the legislative branch a commission to be known as the
			 Regulatory Improvement Commission.
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 9 members, of whom—
					(A)1 member shall be
			 appointed by the President, and shall serve as the Chairperson of the
			 Commission;
					(B)2 members shall
			 be appointed by the majority leader of the Senate;
					(C)2 members shall
			 be appointed by the minority leader of the Senate;
					(D)2 members shall
			 be appointed by the Speaker of the House of Representatives; and
					(E)2 members shall
			 be appointed by the minority leader of the House of Representatives.
					(2)DateThe
			 appointment of the members of the Commission shall be made not later than 45
			 days after the date of enactment of this Act.
				(3)QualificationsMembers
			 appointed to the Commission shall be prominent citizens of the United States
			 with national recognition and a significant depth of experience and
			 responsibilities in matters relating to government service, regulatory policy,
			 economics, Federal agency management, public administration, and law.
				(4)LimitationNot
			 more than 5 members appointed to the Commission may be from the same political
			 party.
				(5)ProhibitionThe
			 members of the Commission may not be employees of the Federal
			 Government.
				(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairman.
			(f)Open to the
			 publicEach meeting of the Commission shall be open to the
			 public, unless a member objects.
			(g)QuorumFive
			 members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
			(h)Nonapplicability
			 of the Federal Advisory Committee ActThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
			4.Duties of the
			 Commission
			(a)PurposeThe
			 purpose of the Commission is to evaluate and provide recommendations for
			 modification, consolidation, or repeal of covered regulations with the aim of
			 reducing compliance costs, encouraging growth and innovation, and improving
			 competitiveness, all while protecting public health and safety, by—
				(1)soliciting and
			 reviewing comments from the public;
				(2)developing a
			 sector or area-specific body of covered regulations to research and review;
			 and
				(3)developing a
			 package of covered regulations to modify, consolidate, or repeal to be
			 submitted to Congress for an up-or-down vote.
				(b)Public
			 comments
				(1)In
			 generalNot later than 30 days after the date of the initial
			 meeting of the Commission, the Commission shall initiate a process to solicit
			 and collect written recommendations from the general public, interested
			 parties, Federal agencies, and other relevant entities regarding which covered
			 regulations should be examined.
				(2)Submission of
			 public commentsThe Commission shall ensure that the process
			 initiated under paragraph (1) allows for recommendations to be submitted to the
			 Commission through the website of the Commission or by mail.
				(3)Length of
			 public comment periodThe period for the submission of
			 recommendations under this subsection shall end 60 days after the date on which
			 the process is initiated under paragraph (1).
				(4)Publication in
			 the Federal RegisterAt the end of the period for the submission
			 of recommendations under this subsection, all submitted recommendations shall
			 be published in the Federal Register.
				(c)Commission
			 review of public commentsNot later than 30 days after the date
			 on which the period for the submission of recommendations ends under subsection
			 (b), the Commission shall convene to review submitted recommendations and to
			 identify a single sector or area of covered regulations to modify, consolidate,
			 or eliminate.
			(d)Examination of
			 regulations
				(1)In
			 generalNot later than 45 days after the date on which the
			 Commission convenes under paragraph (1), the Commission shall decide which
			 sector area of covered regulations to examine.
				(2)Process for
			 examinationIn examining covered regulations under this section,
			 the Commission shall determine the effectiveness of individual covered
			 regulations, by using multiple resources, including quantitative metrics,
			 testimony from industry and agency experts, and research from the staff of the
			 Commission.
				(3)DeadlineNot
			 later than 180 days after the date on which the Commission determines which
			 sector or area of covered regulations to examine under paragraph (1), the
			 Commission shall complete a substantial examination of such covered
			 regulations.
				(e)Initial
			 report
				(1)In
			 generalNot later than 180 days after the date on which the
			 Commission determines which sector or area of covered regulations to examine
			 under subsection (d)(1), the Commission shall publish, and make available to
			 the public for comment, a report, which shall include—
					(A)the findings and
			 conclusions of the Commission for the improvement of covered regulations
			 examined by the Commission; and
					(B)a list of
			 recommendations for changes to the covered regulations examined by the
			 Commission, which may include recommendations for modification, consolidation,
			 or repeal of such covered regulations.
					(2)RequirementThe
			 report submitted under paragraph (1) shall be approved by not fewer than 5
			 members of the Commission.
				(3)Availability of
			 reportThe Commission shall make the report required under
			 paragraph (1) available through the website of the Commission and in printed
			 form.
				(4)Public comment
			 periodDuring the 45-day period beginning on the date on which
			 the report required under paragraph (1) is published, the Commission
			 shall—
					(A)solicit comments
			 from the public on such report, using the same process established under
			 subsection (b); and
					(B)publish any
			 comments received under subparagraph (A) in the Federal Register.
					(f)Report to
			 Congress
				(1)In
			 generalNot later than 45 days after the date on which the 45-day
			 period described in subsection (e)(4) ends, the Commission shall—
					(A)review any
			 comments received under subsection (e)(4);
					(B)incorporate any
			 relevant comments received under subsection (e)(4) into the report required
			 under subsection (e)(1); and
					(C)submit the
			 revised report to Congress.
					(2)ContentsThe
			 revised report required to be submitted to Congress under paragraph (1) shall
			 include—
					(A)the findings and
			 conclusions of the Commission for the improvement of covered regulations
			 examined by the Commission;
					(B)a list of
			 recommendations for changes to the covered regulations examined by the
			 Commission, which may include recommendations for modification, consolidation,
			 or repeal of such covered regulations; and
					(C)recommended
			 legislative language to implement the recommendations in subparagraph
			 (B).
					(g)Congressional
			 consideration of Commission report
				(1)IntroductionIf
			 approved by 5 members of the Commission, as required under subsection (e)(2),
			 the commission bill shall be introduced in the Senate (by request) on the next
			 day on which the Senate is in session by the majority leader of the Senate or
			 by a Member of the Senate designated by the majority leader of the Senate and
			 shall be introduced in the House of Representatives (by request) on the next
			 legislative day by the majority leader of the House or by a Member of the House
			 designated by the majority leader of the House.
				(2)Consideration
			 in the House of Representatives
					(A)Referral and
			 reportingAny committee of the House of Representatives to which
			 the commission bill is referred shall report it to the House without amendment
			 not later than 30 days after the date on which the commission bill is
			 introduced under paragraph (1). If a committee fails to report the commission
			 bill within that period, it shall be in order to move that the House discharge
			 the committee from further consideration of the commission bill. Such a motion
			 shall not be in order after the last committee authorized to consider the
			 commission bill reports it to the House or after the House has disposed of a
			 motion to discharge the commission bill. The previous question shall be
			 considered as ordered on the motion to its adoption without intervening motion
			 except 3 hours of debate equally divided and controlled by the proponent and an
			 opponent. If such a motion is adopted, the House shall proceed immediately to
			 consider the commission bill in accordance with subparagraphs (B) and (C). A
			 motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
					(B)Proceeding to
			 considerationAfter the last committee authorized to consider the
			 commission bill reports it to the House or has been discharged (other than by
			 motion) from its consideration, it shall be in order to move to proceed to
			 consider the commission bill in the House. Such a motion shall not be in order
			 after the House has disposed of a motion to proceed with respect to the
			 commission bill. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion. A motion to reconsider the
			 vote by which the motion is disposed of shall not be in order.
					(C)ConsiderationThe
			 commission bill shall be considered as read. All points of order against the
			 commission bill and against its consideration are waived. The previous question
			 shall be considered as ordered on the commission bill to its passage without
			 intervening motion except 10 hours of debate equally divided and controlled by
			 the proponent and an opponent and one motion to limit debate on the commission
			 bill. A motion to reconsider the vote on passage of the commission bill shall
			 not be in order.
					(D)Vote on
			 passageThe vote on passage of the commission bill shall occur
			 not later than 60 days after the date on which the commission bill is
			 discharged from the last committee authorized to consider the commission
			 bill.
					(3)Consideration
			 in the Senate
					(A)Committee
			 considerationA commission bill introduced in the Senate under
			 paragraph (1) shall be jointly referred to the committee or committees of
			 jurisdiction, which committees shall report the bill without any revision and
			 with a favorable recommendation, an unfavorable recommendation, or without
			 recommendation, not later than 30 days after the date on which the commission
			 bill is introduced. If any committee fails to report the bill within that
			 period, that committee shall be automatically discharged from consideration of
			 the bill, and the bill shall be placed on the appropriate calendar.
					(B)Motion to
			 proceedNotwithstanding Rule XXII of the Standing Rules of the
			 Senate, it is in order, not later than 2 days of session after the date on
			 which a commission bill is reported or discharged from all committees to which
			 it was referred, for the majority leader of the Senate or the majority leader’s
			 designee to move to proceed to the consideration of the commission bill. It
			 shall also be in order for any Member of the Senate to move to proceed to the
			 consideration of the commission bill at any time after the conclusion of such
			 2-day period. A motion to proceed is in order even though a previous motion to
			 the same effect has been disagreed to. All points of order against the motion
			 to proceed to the commission bill are waived. The motion to proceed is not
			 debatable. The motion is not subject to a motion to postpone. A motion to
			 reconsider the vote by which the motion is agreed to or disagreed to shall not
			 be in order. If a motion to proceed to the consideration of the commission bill
			 is agreed to, the commission bill shall remain the unfinished business until
			 disposed of.
					(C)ConsiderationAll
			 points of order against the commission bill and against consideration of the
			 commission bill are waived. Consideration of the commission bill and of all
			 debatable motions and appeals in connection therewith shall not exceed a total
			 of 10 hours which shall be divided equally between the majority and minority
			 leaders or their designees. A motion further to limit debate on the commission
			 bill is in order, shall require an affirmative vote of a majority of the
			 Members duly chosen and sworn, and is not debatable. Any debatable motion or
			 appeal is debatable for not to exceed 1 hour, to be divided equally between
			 those favoring and those opposing the motion or appeal. All time used for
			 consideration of the commission bill, including time used for quorum calls and
			 voting, shall be counted against the total 10 hours of consideration.
					(D)No
			 amendmentsAn amendment to the commission bill, or a motion to
			 postpone, or a motion to proceed to the consideration of other business, or a
			 motion to recommit the commission bill, is not in order.
					(E)Vote on
			 passageIf the Senate has voted to proceed to the commission
			 bill, the vote on passage of the commission bill shall occur immediately
			 following the conclusion of the debate on a commission bill, and a single
			 quorum call at the conclusion of the debate if requested. The vote on passage
			 of the commission bill shall occur not later than 30 days after the date on
			 which the commission bill is discharged from all committees to which the
			 commission bill was referred.
					(F)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate, as the case may be, to
			 the procedure relating to a commission bill shall be decided without
			 debate.
					(4)AmendmentThe
			 commission bill shall not be subject to amendment in either the House of
			 Representatives or the Senate.
				(5)Consideration
			 by the other House
					(A)In
			 generalIf, before passing the commission bill, one House
			 receives from the other a commission bill—
						(i)the
			 commission bill of the other House shall not be referred to a committee;
			 and
						(ii)the procedure in
			 the receiving House shall be the same as if no commission bill had been
			 received from the other House until the vote on passage, when the commission
			 bill received from the other House shall supplant the commission bill of the
			 receiving House.
						(B)Revenue
			 measureThis subsection shall not apply to the House of
			 Representatives if the commission bill received from the Senate is a revenue
			 measure.
					(6)Rules to
			 coordinate action with other house
					(A)Treatment of
			 commission bill of other houseIf the Senate fails to introduce
			 or consider a commission bill under this section, the commission bill of the
			 House shall be entitled to expedited floor procedures under this
			 section.
					(B)Treatment of
			 companion measures in the senateIf following passage of the
			 commission bill in the Senate, the Senate then receives the commission bill
			 from the House of Representatives, the House-passed commission bill shall not
			 be debatable. The vote on passage of the commission bill in the Senate shall be
			 considered to be the vote on passage of the commission bill received from the
			 House of Representatives.
					(C)VetoesIf
			 the President vetoes the commission bill, debate on a veto message in the
			 Senate under this section shall be 1 hour equally divided between the majority
			 and minority leaders or their designees.
					(h)Notice to
			 regulatory agencies
				(1)Enactment of
			 commission billIf the commission bill is enacted into law, the
			 President shall—
					(A)not later than 7
			 days after the date on which the commission bill is enacted into law—
						(i)provide notice to
			 the affected regulatory agencies; and
						(ii)publish notice
			 of enactment in the Federal register and online; and
						(B)require affected
			 regulatory agencies to implement the commission bill within 180 days after the
			 date on which the commission bill is enacted into law.
					(2)Failure to
			 enact commission billIf the commission bill is not enacted into
			 law, the President shall provide notice of such failure to enact the commission
			 bill in the Federal Register.
				(i)Adjournment of
			 CongressIf the commission bill is introduced less than 60
			 session days or 60 legislative days before the date on which Congress adjourns
			 sine die—
				(1)the commission
			 bill shall be introduced in both Houses on the date on which the succeeding
			 Congress first convenes its next session; and
				(2)subsection (g)
			 shall apply to the commission bill during the succeeding Congress.
				5.Powers of the
			 Commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this Act.
			(b)Information
			 from Federal agencies
				(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purpose of this Act. Each department, bureau,
			 agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the chairman, the chairman of any subcommittee created by
			 the Commission, or any member designated by a majority of the
			 Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(e)Space for use
			 of CommissionNot later than 60 days after the date of the
			 enactment of this Act, the Administrator of General Services will support on a
			 reimbursable basis the operations of the Commission, including the
			 identification of suitable space to house the Commission. If the Administrator
			 is not able to make such suitable space available within the 60-day period, the
			 Commission shall lease space to the extent that funds are available.
			6.Commission
			 personnel matters
			(a)Compensation of
			 membersEach member of the Commission shall be compensated at a
			 rate equal to the daily equivalent of the annual rate of basic pay prescribed
			 for level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code, for each day (including travel time) during which such member is
			 engaged in the performance of the duties of the Commission.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe Chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairman of the Commission may fix the compensation of the executive director
			 and other personnel without regard to chapter 51 and subchapter III of chapter
			 53 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
				(d)Procurement of
			 temporary and intermittent servicesThe Chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			(e)Contracting
			 authorityThe Commission may acquire administrative supplies and
			 equipment for Commission use to the extent funds are available.
			(f)Administrative
			 supportUpon the request of the Commission, the Administrator of
			 General Services shall provide to the Commission, on a reimbursable basis, the
			 administrative support services necessary for the Commission to carry out its
			 responsibilities under this Act.
			7.Termination of
			 the commissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits its
			 report under section 4.
		8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary to the Commission to carry out this Act.
			(b)AvailabilityAny
			 sums appropriated under the authorization contained in this section shall
			 remain available, without fiscal year limitation, until expended.
			
